                            UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF TENNESSEE



      RAGNAR WERT,                                   )
                                                     )
Plaintiﬀ,                                            )      Case No.:
                                                     )
vs.                                                  )
                                                     )
      VANDERBILT UNIVERSITY                          )
                                                     )
Defendant(s).                                        )


                         COMPLAINT FOR INJUNCTIVE RELIEF



        Plaintiff, Ragnar Wert (“Wert”), by and through counsel, hereby brings the following

Complaint for injunctive relief against Defendant Vanderbilt University (“Vanderbilt”). In

support of this Complaint, Wert avers as follows:

                                            PARTIES

        1. Plaintiff, Ragnar Wert is a natural person, citizen of the United States and resides in

            Nashville, Tennessee.

        2. At all times relevant hereto, Wert was a student attending Vanderbilt University and

            residing in Nashville, Tennessee.

        3. Vanderbilt University is a private university located in Nashville, Tennessee, that

            accepts federal funding.

                                        JURISDICTION


        4. This Court has federal question jurisdiction pursuant to 28 U.S.C. §1331.




        Case 3:20-cv-00140 Document 1 Filed 02/18/20 Page 1 of 7 PageID #: 1
5. The controlling law is Title IX of the Education Amendments Act of 1972, 20 U.S.C.

   §§1681 - 1688 (2018), commonly referred to as “Title IX.”



                           BACKGROUND FACTS

6. Wert is a student who has been enrolled in the Master’s of Science in Nursing -

   Psychiatric Mental Health Nurse Practitioner program at Vanderbilt University from

   2016 to present.

7. Vanderbilt University is a private university in Nashville, Tennessee where Wert

   attended school, and where he has almost completed his Masters degree in Nursing.

8. Vanderbilt has an obligation to conduct its investigations into incidents of alleged

   sexual misconduct pursuant to Title IX.

9. On or about February 1, 2019, Vanderbilt University began an investigation into

   allegations of sexual misconduct arising out of an incident that occurred in the

   Commons Center on November 29, 2018, between Plaintiff and another student

   (hereinafter “complainant” or “accuser.”) Official Notice of the investigation was

   provided to Wert on or about February 21, 2019.

10. Wert received notice of a second investigation on or about April 04, 2019, after a

   faculty member saw him in the Rec Center and had “concerns.”

11. Both investigations and all related, subsequent actions taken by Vanderbilt University

   are governed by Title IX.

12. On or about February 28, 2019, the Vanderbilt University Police Department

   (hereinafter “VUPD”) was advised by the Metro Nashville Police Department that



                                                                                        2

Case 3:20-cv-00140 Document 1 Filed 02/18/20 Page 2 of 7 PageID #: 2
   Wert was “not observed participating in any illegal activities” and that “without a

   named victim and evidence of wrongdoing… <they> will not be assisting with an

   investigation.”

13. On March 1, 2019, VUPD was advised by the Assistant District Attorney General

   that the incident is not prosecutable “unless there is a named victim willing to

   prosecute,” and “evidence that a photo was taken for sexual gratification.” The ADA

   further advised that the “incident is not prosecutable due to the suspect being in a

   place where he was authorized to be in, and no evidence of illegal activity at that

   time.”

14. VUPD proceeded to use undercover surveillance to investigate Wert.

15. On or about April 4, 2019, after having continuously surveilled and investigated Wert,

   Vanderbilt issued a second Notice of Investigation; a clear violation of Title IX.

16. During that investigation, Vanderbilt failed to provide Wert any meaningful

   opportunity to confront his accuser or cross-examine the witnesses against him. Wert

   provided written questions to be asked of the complainant on two occasions, and

   Vanderbilt did not require the complainant to answer them.

17. On or about December 5, 2019, Wert received the Final Report from the Vanderbilt’s

   Title IX office.. Vanderbilt omitted the police documents (incident report, police

   report, officer narrative, affidavits) upon which it had relied.

18. On or about December 16, 2019 – Wert received a Sanctions Notice from Student

   Accountability. The notice informed him of his right to appeal the determination of

   the Title 9 office and/or the sanctions imposed by the Office of Student



                                                                                        3

Case 3:20-cv-00140 Document 1 Filed 02/18/20 Page 3 of 7 PageID #: 3
   Accountability. The Notice read, in pertinent part:

               “Based on this information, I have determined that the appropriate
       sanction is suspension from Vanderbilt University, effective immediately
       and until December 20, 2020. During the period of your suspension, you
       are ineligible to participate in any Vanderbilt courses and academic or
       extracurricular activities. In addition, you are prohibited from being
       present on the Vanderbilt campus, or at any Vanderbilt sponsored or
       co-sponsored program, without express authorization from the Office of
       Student Accountability, Community Standards, and Academic Integrity.
       Failure to abide by these restrictions may result in an extended period of
       suspension, or possibly expulsion. In addition, during the period of your
       suspension, your academic record will bear the notation, "Suspended for
       Violations of University Policy," and academic work earned at other
       schools during this time may not be transferred as credit toward your
       Vanderbilt degree. Additionally, you are prohibited from initiating any
       contact with the Complainant. I am notifying you and the Complainant
       simultaneously of my sanctioning determination.

               In order to resume your studies, you must submit a formal request
       in writing at least 45 days before the end of your suspension or the
       beginning of the semester in which you are planning to re-enroll, which
       must include evidence of gainful employment, participation in non-credit
       educational programs or community service, or comparable actions, which
       will provide structure during the period of suspension and instill a sense of
       responsibility and demonstrate a commitment to upholding the values and
       standards of a community.”

19. Wert filed a timely appeal on or about January 15, 2020. The appeal process is

   pending.

20. Vanderbilt did not stay the sanctions imposed upon Wert pending the outcome of the

   appeal.

                            IRREPARABLE INJURY


21. Vanderbilt’s suspension of, and thus constructive expulsion of Plaintiff prior to the

   conclusion of its disciplinary process irreparably delays Wert’s completion of his

   education. It results in the loss or delay of educational and opportunities and future



                                                                                       4

Case 3:20-cv-00140 Document 1 Filed 02/18/20 Page 4 of 7 PageID #: 4
            professional opportunities before any final adjudication has been made as to his

            responsibility, or lack thereof, for the conduct complained of.

        22. No amount of future damages can compensate Wert for the time, and thus

            professional experience, that he has lost and is losing as the result of Vanderbilt’s

            continuing refusal to allow him to pursue his studies during an investigative process

            that is not yet complete.

                                        PRAYER FOR RELIEF


        The suspension and/or constructive expulsion of Wert continues to create an ongoing injury as

of the date of filing. The further along Vanderbilt gets into the semester, the more difficult, if not

impossible, it will become for Wert to maintain or catch-up to the place where he should be in his

studies. WHEREFORE, for the foregoing reasons, Plaintiff Wert prays for relief as follows:


            1. Injunctive relief in the form of an Temporary Restraining Order and/or Preliminary

                Injunction requiring Vanderbilt to 1) Immediately allow Wert to enroll in and complete

                his final classes without further interference; and 2) Require Vanderbilt to stay any and

                all sanctions or other discipline pending the outcome of both its internal investigative

                processes and any litigation that may arise out of those processes.

            2. Costs and Attorneys’ fees as warranted;

            3. Any further relief as the court deems just and proper.


        Dated: February _______, 2020

                                                 Respectfully submitted,




                                                 Michelle Owens, JD, LCSW (BPR #26512)


                                                                                                            5

      Case 3:20-cv-00140 Document 1 Filed 02/18/20 Page 5 of 7 PageID #: 5
                              Joyce Cooper, Esq. (BPR #30855)
                              AGEE OWENS & COOPER, LLC
                              2911 Elm Hill Pike
                              Nashville, TN 37214
                              (615) 300-8546
                              mowens@ageeowenslaw.com




                                                                       6

Case 3:20-cv-00140 Document 1 Filed 02/18/20 Page 6 of 7 PageID #: 6
Case 3:20-cv-00140 Document 1 Filed 02/18/20 Page 7 of 7 PageID #: 7
